DETAILED ACTION

1.	This Office Action is in response to amendments filed on Jan. 04, 2022. Claims 1, 3-4, 8-10, 12-13, and 17-20 have been amended. Claims 2 and 11 have been cancelled. New claims 21-26 have been added. Therefore, Claims 1, 3-10, and 12-26 are presented for examination. Now claims 1, 3-10, and 12-26 are pending.
2.	Claims 1, 3-10, and 12-26 are allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
4. 	Applicant’s arguments filed Jan. 04, 2022 have been fully considered and are persuasive.
5.	Applicant(s) filed amendment on 01/04/2022 based on allowable subject matter mentioned in previous non-final office action mailed out on 10/12/2021. The amendments are persuasive on page 7 of applicant’s remarks. Therefore, application is in condition to be allowed.
6.	 Double Patenting: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. patent 10,547,627 B2. However, applicants filed terminal disclaimer on 01/04/2021 and was approved on 01/04/2022 which is sufficient to overcome obviousness-type double patenting rejection.


Terminal Disclaimer
7. 	The terminal disclaimer filed on 01/04/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S patent 10,547,627 has been reviewed and is approved on 01/04/2022. The terminal disclaimer has been recorded. 
                                                                                    
Allowable Subject Matter
8. 	Independent claims 1, 10, and 19 are allowed over prior art of record. Dependent claims 3-9, 12-18, and 20-26 depend on the above-mentioned independent claims 1, 10, and 19 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
9.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 19 are allowed in view of the prior art. 
Relevant prior art of Gardner (US 8,312,543) discloses a computer system detects and selectively blocks a cookie associated with a website. The system monitors a network traffic stream directed to a client from a website and detects presence of a cookie associated with the website in the network traffic stream. The system detects the cookie in the network traffic stream by analyzing the network stream using a network traffic filtering scheme, such as a deep packet inspection engine. The system further determines a reputation of the website in response to detecting the cookie in the network traffic stream. A reputation of a website represents an assessment of whether the website is trustworthy. Based on the determined reputation of the website, the system selectively blocks the cookie from being stored in the client if the reputation of the website is bad.

Herley (US 2008/0209557) discloses a system and method that facilitates and effectuates detection of malware secreted and/or hidden in plain sight on a machine. The system and method in order to achieve its aims generates a list of all loaded modules, identifies from the list a set of modules common to more than a threshold number of processes, and eliminates from the list those modules included in an authentication list. The resultant list is prioritized based, in one instance, on the number of occurrences a particular module makes in the resultant list, and thereafter the list is distributed analyst workstations; fails to teach alone, or in combination, at the time of the invention, the claimed features and limitations. 
None of the prior art of record teaches or made obvious the feature: "wherein the security service extracts a textual pattern from a cookie extracted from a malware sample, and wherein the textual pattern includes a key- value pair associated with the cookie; and perform an action in response to determining that the HTTP cookie is a malicious HTTP cookie based on the signature" in view of other limitations as recited in claim 1.

Dependent claims 3-9, 12-18, and 20-26 depend upon the above-mentioned allowed claims 1, 10, and 19 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claim 1 with proper motivation at or before the time it was effectively filed.

10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buddhiraja et al. (US 9727534) discloses synchronizing cookie data across a virtualized web browser. When a user instructs a virtualized web browser, executing on a host operating system, to display a web page, a host module executing on the host 
Gobert et al. 2009 Institute of Electrical and Electronics Engineers, “Software Distribution as a Malware Infection Vector”, discloses an infection vector as well as the corresponding reference implementation for on-the-fly infecting of executable code with malicious software. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/
 Examiner, Art Unit 2437